***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            STEVEN K. STANLEY v. ALISON M.
                  WOODARD ET AL.
                      (AC 44279)
                    Moll, Alexander and Pellegrino, Js.

                                  Syllabus

The plaintiff appealed to the trial court from the decree of the Probate Court
   appointing the defendant H as the conservator of the estate of the
   plaintiff’s mother. The trial court dismissed the appeal for lack of subject
   matter jurisdiction, as it was filed pursuant to the accidental failure of
   suit statute (§ 52-592 (a)), which does not apply to probate appeals. The
   plaintiff filed a motion to open and vacate the judgment of dismissal,
   which the trial court denied. On the plaintiff’s appeal to this court, held
   that there was no basis on which to conclude that the trial court abused
   its discretion in denying the plaintiff’s motion to open.
          Argued February 10—officially released March 8, 2022

                             Procedural History

  Appeal from the decree of the Probate Court for the
district of Tolland appointing the defendant Harold J.
Stanley as the conservator of the estate of the defendant
Christine Stanley, brought to the Superior Court in the
judicial district of Tolland, where the court, Farley, J.,
rendered judgment dismissing the appeal; thereafter,
the court denied the plaintiff’s motion to open and
vacate the judgment, and the plaintiff appealed to this
court. Affirmed.
  Steven K. Stanley, self-represented, the appellant
(plaintiff).
  Laura D. Thurston, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Clare Kindall, solicitor general, for the appel-
lees (named defendant et al.).
  Vianca T. Malick, for the appellee (defendant Rebecca
Ellert).
                                  Opinion

  PER CURIAM. The self-represented plaintiff, Steven
K. Stanley, appeals from the trial court’s denial of his
motion to open and vacate the judgment of dismissal.
For the reasons that follow, we affirm the trial court’s
judgment.
  On February 14, 2020, the trial court rendered judg-
ment dismissing for lack of subject matter jurisdiction
the plaintiff’s underlying probate appeal,1 filed pursuant
to General Statutes § 52-592 (a), the accidental failure
of suit statute, on the ground that § 52-592 (a) does not
apply to probate appeals. See Metcalfe v. Sandford, 271
Conn. 531, 535–40, 858 A.2d 757 (2004). On July 15,
2020, the plaintiff filed a motion to open and vacate the
judgment of dismissal (motion to open). On July 27,
2020, in a one word order, the trial court denied the
plaintiff’s motion to open.2 This appeal followed.
   Notwithstanding the arguments made by the plaintiff
in his appellate brief and during oral argument before
this court directly attacking the trial court’s judgment
of dismissal, we first note that the plaintiff did not file
an appeal—timely or otherwise—from the judgment of
dismissal. Instead, the plaintiff appeals from the trial
court’s denial of his motion to open. Therefore, the
standard of review governing the plaintiff’s appeal is
one of abuse of discretion rather than the plenary appel-
late standard of review.
   ‘‘A motion to open and vacate a judgment . . . is
addressed to the [trial] court’s discretion, and the action
of the trial court will not be disturbed on appeal unless
it acted unreasonably and in clear abuse of its discre-
tion. . . . In determining whether the trial court
abused its discretion, this court must make every rea-
sonable presumption in favor of its action. . . . The
manner in which [this] discretion is exercised will not
be disturbed so long as the court could reasonably
conclude as it did.’’ (Citations omitted; internal quota-
tion marks omitted.) Walton v. New Hartford, 223 Conn.
155, 169–70, 612 A.2d 1153 (1992).
   On the basis of our review of the record and our
consideration of the briefs and argument of the parties,
we perceive no basis on which to conclude that the
trial court abused its discretion in denying the plaintiff’s
motion to open.
      The judgment is affirmed.
  1
    Although the plaintiff’s complaint was titled ‘‘Civil Tort Claims Act,’’ it
sought, by its express terms, an order of the Superior Court vacating a
decree by the defendant Judge Barbara Riordan Gardner of the Probate
Court appointing the defendant Harold J. Stanley as the conservator of the
estate of the plaintiff’s mother, the defendant Christine Stanley. Alison M.
Woodard, Lara Stauning, Linda Balfe, Rebecca Ellert, Kevin Stanley, Paul
Stanley, and Sophia H. Shaikh were also defendants.
  2
    None of the parties sought an articulation from the trial court pursuant
to Practice Book § 66-5 following the filing of this appeal.